In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 05-3077
BONDPRO CORPORATION,
                                             Plaintiff-Appellant,
                              v.

SIEMENS POWER GENERATION, INC.,
                                            Defendant-Appellee.
                       ____________
          Appeal from the United States District Court
              for the Western District of Wisconsin.
         No. 04 C 0026 C—Barbara B. Crabb, Chief Judge.
                       ____________
   ON ORDER TO SHOW CAUSE—DECIDED OCTOBER 19, 2006
                       ____________


 Before POSNER, EASTERBROOK, and WOOD, Circuit Judges.
  PER CURIAM. In our opinion deciding this appeal, we
said:
   Our Circuit Rule 28(a)(1) requires that the jurisdic-
   tional statement in a diversity suit name the states of
   which the parties are citizens. In violation of this rule,
   the jurisdictional statement in the plaintiff’s brief
   fails to indicate the citizenship of the parties (both of
   which are corporations); it says only that they are
   “citizens of different states.” The defendant’s brief,
   compounding the violation, states that the plaintiff’s
   jurisdictional statement is complete and correct.
2                                                No. 05-3077

No. 05-3077, 2006 U.S. App. LEXIS 23183, at *2 (7th Cir.
Sept. 12, 2006).
   We ordered the parties to show cause why they should
not be sanctioned for violating our rule. The rule is clear
and serves the important purpose of assuring that the
court does not exceed its jurisdiction. The parties apolo-
gized for the violation but suggested no excuse, let alone
justification. Violations of the rule are distressingly com-
mon despite frequent warnings, see Hart v. Terminex Int’l,
336 F.3d 541, 543 (7th Cir. 2003); Myerson v. Showboat
Marina Casino Partnership, 312 F.3d 318 (7th Cir. 2003) (per
curiam); Cincinnati Ins. Co. v. Eastern Atlantic Ins. Co.,
260 F.3d 742, 747-48 (7th Cir. 2001) (“we have warned
litigants about the precise pattern observed here—a
patently erroneous jurisdictional statement by the appel-
lant, and a patently erroneous statement by the appellee
that the appellant’s jurisdictional statement is complete
and correct”); Professional Service Network, Inc. v. American
Alliance Holding Co., 238 F.3d 897, 902-03 (7th Cir. 2001).
The time has come to impose an exemplary public sanc-
tion in the hope of deterring further violations.
   It is therefore ORDERED that counsel for the plain-
tiff—Peter M. Reinhardt, Nicholas J. Vivian, and Bakke
Norman, S.C.—jointly, and counsel for the defendant—
David T. Schultz, Teresa J. Kimker, Mark J. Girouard, and
Halleland Lewis Nilan & Johnson, P.A.—also jointly,
shall pay to the court as a sanction for violating Rule 28 the
sum of $1,000.
No. 05-3077                                              3

A true Copy:
       Teste:

                       _____________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                USCA-02-C-0072—10-19-06